 1

 2

 3

 4

 5

 6                                                       JS-6

 7

 8                      UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11   CESAR PAZ, aka, CESAR PAZ-        Case Nos. SACV 16-0003 GW (SS)
     NEGRETE,                                    SACV 16-0112 GW (SS)
12
     Petitioner,
13
     v.                                            JUDGMENT
14
     ATTORNEY GENERAL OF THE STATE          SACV 16-0112 GW (SS)
15   OF CALIFORNIA, et al.,
                                              (§ 2241 PETITION)
16   Respondents;

17   AND

18   CESAR PAZ, aka, CESAR PAZ-
     NEGRETE,
19
     Petitioner,
20
     v.
21
     SECRETARY OF HOMELAND SECURITY,
22   et al.,

23
                     Respondents.
24

25

26         Pursuant to the Court’s Order Accepting Findings, Conclusions

27   and Recommendations of United States Magistrate Judge,

28
 1        IT IS HEREBY ADJUDGED that the above-captioned action, Case
 2   No. SACV 16-0112 GW (SS), is dismissed without prejudice.
 3

 4   DATED: October 31, 2019
 5                                       GEORGE H. WU
                                         UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
